Citation Nr: 1101411	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  09-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newington, 
Connecticut.  In the October 2007 rating decision, the RO, in 
pertinent part, continued a 20 percent evaluation for diabetes 
mellitus. 

The issue of entitlement to total disability based on 
unemployability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  The VA provided the Veteran 
(Appellant) with VCAA notice as to all elements of the claim in 
correspondence dated in December 2006.  The December 2006 
correspondence also notified him of how VA determines the 
disability rating and effective dated when a disability is found 
to be connected to service.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). 

In a treatment record dated in April 2005, Dr. D.K. noted the 
Veteran suffered from diabetes with leg ulcers and neuropathy.  
By November 2006, the Veteran was noted to be "wildly 
noncompliant;" his diabetes continued to be treated with 
medication and diet.  At the time, he admitted to eating lots of 
pasta, and "running out of insulin needles "a while back".

In January 2007, the Veteran was afforded a VA diabetes 
examination; his claims file and medical records were not 
available for review.  He reported he had been an insulin-
dependent diabetic for the past 16 to 17 years, although 
generally noncompliant with medication.  The examiner noted that 
the Veteran was a poor historian, who was tangential, and did not 
recall his medications.  He denied ketoacidosis, stated that 
hypoglycemic reactions occurred daily, but had no blood sugar 
readings for the examiner to review.  He had only begun to 
monitor his blood sugar two months earlier when he was restarted 
on his insulin.  He denied any hospitalizations for ketoacidosis 
or hypoglycemic reactions.  He saw his diabetic health care 
provider about every 2-3 months.  During the examination he did 
not report any visual problems.  Neurologically, he reported 
tingling in his hands and feet with numbness of his bilateral 
lower extremities.  The examiner opined that the Veteran's lower 
extremity symptoms were likely secondary to the Veteran's 
longstanding venous insufficiency, but also stated that his 
nephropathy could be due to his diabetes mellitus, but without 
records she could not be sure.  She noted that he had not 
reported ocular complications of diabetes mellitus.  This is the 
only VA diabetes examination of record and is almost four years 
old.  The Court of Appeals for Veterans Claims (Court) stated in 
Green that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

In April 2008, the Veteran submitted a statement along with his 
notice of disagreement, which requested a 40 percent rating for 
diabetes.  He stated he had left work due to his diabetes and 
that he was on "needle insulin."

Subsequent VA treatment records include a March 2007 optometry 
consultation where the Veteran was assessed with mild 
nonproliferative diabetic retinopathy (NPDR), and epiretinal 
membrane with mild decrease.  An optometry progress note from 
December 2008 noted the Veteran continued to have mild NPDR.  An 
additional treatment record from December 2008 noted the Veteran 
had diabetes since 1971, with infrequent finger stick blood 
sugars and a fasting glucose of about 180.  He had diabetic 
neuropathy in both feet.  

The October 2007 rating decision included a grant of entitlement 
to mild NPDR as a complication of diabetes, effective March 21, 
2007.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913 Note (1) 
holds that compensable complications of diabetes should be 
evaluated separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable complications 
are considered part of the diabetic process under diagnostic code 
7913.  The October 2007 rating decision found the NPDR to be 
noncompensable and so is considered part of the diabetic process 
currently rated at 20 percent disabling.

The Veteran's representative alleges that the Veteran is on 
needle insulin and a restricted diet, and that his walking and 
standing are limited.  The Veteran can no longer participate in 
sporting activities.  

As the Veteran's only VA diabetes mellitus examination was 
provided almost four years ago, did not include a review of the 
claims file or medical records, and as additional records in the 
claims file indicate diabetic neuropathy and NPDR, on remand, the 
Veteran should be afforded an additional VA examination, with 
claims file review, to determine the current severity of the 
Veteran's diabetes mellitus.  The examination should also address 
the severity of the Veteran's NPDR, and any other noted diabetes 
mellitus complications-including erectile dysfunction and 
bilateral lower extremity neuropathy.

The most current VA treatment records are from March 2009, on 
remand, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim.)  Additionally, the RO/AMC 
should request that the Veteran provide consent to release 
medical information forms for any private diabetic treatment he 
has received that is not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
obtain the names and addresses of all health 
care providers, VA and non-VA, who have 
provided any pertinent treatment for his 
diabetes mellitus, particularly after March 
2009.  After the Veteran has signed the 
appropriate releases, those reports not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA diabetes mellitus examination 
to determine the severity and nature of 
impairment caused by his diabetes mellitus.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims file and a copy of this remand must be 
made available to the physician for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.  The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Diabetes Mellitus 
Examination, revised on September 27, 2010.

Following a review of the record, and an 
examination of the Veteran, in addition to 
following the provided worksheet, the 
physician is to indicate whether the Veteran 
has any complications of diabetes mellitus, 
such as erectile dysfunction, and/or 
peripheral neuropathy of the lower 
extremities.  The examiner should also 
comment on the severity of the Veteran's 
NPDR.  Complete reasons and bases are to 
accompany any opinion provided by the 
physician.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



